DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 is being considered by the examiner. An Initialed copy of the IDS is enclosed


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8,  15 10, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Sasaki (Pub No.: 20150117771).
 	As to independent claim 1, Sasaki discloses an apparatus (tone correction technique for captured images – see [p][0002]) comprising: at least one processor (103 – see Fig 1); and a memory (102 – see Fig 1) coupled to the at least one processor, the memory having instructions that (recording unit 102 can also hold programs and other data – see [p][0034]), when executed by the processor, perform operations as: a detection unit configured to detect a gradation area in an input image (background unit detects a background in an image, that is no graduation change – see [p][0039]); and a processing unit configured to, based on a detection result acquired by the detection unit, for an area that is not the gradation area (person detection area – see [p][0039]), use a gain based on a first gain characteristic in which different gains are set depending on luminance values to perform gain processing on the input image (Y FACE be the representative luminance value of a face region and Y REF be the target luminance value of a person, which is set in advance, a fixed gain amount GAIN FACE is calculated by GAIN FACE=Y REFY FACE (1) In this case, in this embodiment, any gain amount less than equal size (1X) is not applied. If therefore, the fixed gain amount calculated by equation (1) is less than equal size, the calculated amount is regarded as equal size (1X) – see [p][0044]), and, for the gradation area, use a gain in which an amount of change in gain with respect to a change in luminance value is more reduced than the first gain characteristic to perform gain processing on the input image (“GAINTABLE MIX in a case in which the face evaluation value is 1.0. In order to prevent the occurrence of pseudo-contours in tones after tone correction, GAINTABLE MIX is desired to smoothly change. For this reason, if GAINTABLE FACE(Yin)” that  is the value outside of the face, i.e. background gradually decreases – see [p][0077] and Fig. 10).

 	As to claim 3, Sasaki  teaches the apparatus, wherein the detection unit determines that an area having a smaller difference in luminance values between corresponding pixels of the input image and the reduced image is the gradation area (dark background pixels which has small changes – see Fig 16).

 	As to claim 4, Sasaki  teaches the apparatus, wherein, for the gradation area, the processing unit uses a gain based on a second gain characteristic to perform gain processing on the input image, the second gain characteristic being a characteristic in which an amount of change in gain with respect to a change in luminance value is more reduced than the first gain characteristic based on the first gain characteristic is set (“GAINTABLE MIX in a case in which the face evaluation value is 1.0. In order to prevent the occurrence of pseudo-contours in tones after tone correction, GAINTABLE MIX is desired to smoothly change. For this reason, if GAINTABLE FACE(Yin)” that  is the value outside of the face, i.e. background gradually decreases – see [p][0077] and Fig. 10).

 	As to claim 5, Sasaki  teaches the apparatus, wherein the at least one processor further performs operations as a generation unit configured to generate a third gain map (gain combining – see [p][0092]) based on a first gain map generated based on the first gain characteristic, a second gain map generated based on the second gain characteristic, and a detection result acquired by the detection unit, and wherein the processing unit performs gain processing on the input image based on the generated third gain map (see [p][0092]).


 	As to claim 8, Sasaki  teaches the apparatus, wherein the second gain characteristic is generated by changing a position of a point on a tone curve based on a first gain characteristic generated using the tone curve such that a change in gradient between points on the tone curve is less than a predetermined value (see Fig 10).

 	Claims 10 and 12-13 are rejected for the same reasons as set forth in the rejection of the claims 1 and 3-4 as claims 1 and 3-4 are apparatus claims for the method claimed in claims 10 and 12-13.

 	Claims 15 and 17-18 are rejected for the same reasons as set forth in the rejection of the claims 1 and 3-4 as claims 1 and 3-4 are apparatus claims for the non-transitory computer readable claimed in claims 15 and 17-18.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, 14, 14, 16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (Pub No.: 20150117771) in view of MATSUMOTO (Pub No.: US20150221071).
 	As to claim 2, Sasaki  does not teach the apparatus, wherein the detection unit detects the gradation area in the input image based on the input image and a reduced image that is generated by performing reduction processing on the input image.
 	MATSUMOTO discloses an image processing system includes wherein the detection unit detects the gradation area in the input image based on the input image and a reduced image that is generated by performing reduction processing on the input image (“the reduced image generation unit 102 performs low pass filter processing and Subsampling processing, to generate a reduced image having no aliasing – see [p][0030]).
 	Sasaki and MATSUMOTO are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the image processing system of MATSUMOTO into the system of Sasaki for performing low pass filter processing and subsampling processing, to generate a reduced image having no aliasing ([p][0030]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 9, Sasaki  does not teach the apparatus wherein the at least one processor performs operations as a generation unit configured to, based on a detection result acquired by the detection unit, perform filter processing on an area corresponding to the gradation area in a gain map generated based on the first gain characteristic to generate a gain map to be used in the gain processing, and wherein the processing unit performs gain processing on the input image based on the gain map. MATSUMOTO discloses the image processing method including wherein the at least one processor performs operations as a generation unit configured to, based on a detection result acquired by the detection unit, perform filter processing on an area corresponding to the gradation area in a gain map generated based on the first gain characteristic to generate a gain map to be used in the gain processing, and wherein the processing unit performs gain processing on the input image based on the gain map (the first enlargement unit 104 generates again map of the intermediate image from again map of the reduced image, to enlarge the gain map of the reduced image to the gain map of the intermediate image. Furthermore, to put it another way, the first enlargement unit 104 develops multiplication coefficients corresponding to pixels of the reduced image into multiplication coefficients corresponding to pixels of the intermediate image – see [p][0049]). Therefore combining Sasaki and MATSUMOTO would meet the claim limitation for the same reasons as previously discussed in claim 2 above. 	

 	Claims 11 and 14 are rejected for the same reasons as set forth in the rejection of the claims 2 and 9 as claims 2 and 9 are apparatus claims for the method claimed in claims 11 and 14.

 	Claims 16 and 19 are rejected for the same reasons as set forth in the rejection of the claims 2 and 9 as claims 2 and 9 are apparatus claims for the non-transitory computer readable claimed in claims 16 and 19.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(As to claim 6) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein the generation unit applies, based on a detection result acquired by the detection unit, a value of the first gain map to the area which is not the gradation area and a value of the second gain map to the gradation area to generate the third gain map.
(As to claim 7) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein the first gain map is generated based on a plurality of gain maps based on the first gain characteristic and corresponding to a plurality of reduced images generated by performing reduction processing on the input image, and wherein the second gain map is generated based on a plurality of gain maps based on the second gain characteristic and corresponding to a plurality of reduced images generated by performing reduction processing on the input image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Yamaguchi (US Patent No.: 9240037) discloses Image Processing Apparatus And Image Processing Method.
 	Fujine et al (US Patent No.: 9319620) discloses Video Display Device And Television Receiving Device Including Luminance Stretching.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 21, 2022